I                   ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    Cardno GS, Inc.                              )      ASBCA No. 61883
                                                 )
    Under Contract No. FA820 l-09-D-0006         )

    APPEARANCE FOR THE APPELLANT:                       Tracye Winfrey Howard, Esq.
                                                         Wiley Rein LLP
                                                         Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                         Air Force Deputy Chief Trial Attorney
                                                        Lawrence M. Anderson, Esq.
                                                        Lt Col Scott A. Van Schoyck, USAF
                                                         Trial Attorneys

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: April 10, 2019




                                                       aminist 1ve Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61883. Appeal of Cardno GS, Inc.,
    rendered in conformance with the Board's Charter.

           Dated:

                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                                                                 I
                                                                                                 I